Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-27, and 29 directed to an invention non-elected without traverse.  Accordingly, claims 18-27, and 29 been cancelled.
Regarding claim 18, amended claim 18 does not require every limitation of claim 1 and is therefore ineligible for rejoinder.
Reasons for Allowance
Claims 1-14, 16, 17, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated previously indicated allowable subject matter into all independent claims, there being no further grounds of rejection, the claims now stand in condition for allowance.
For example, US PGPub 2018/0049582 discloses a fluid mixture dispensing system comprising, a reservoir (202) for storing a substance (alcohol, Paragraph 35), a mixing area (206), a controller (401) programmed to cause the fluid mixture dispensing system to dispense the substance from a reservoir to a mixing area to prepare an ingestible fluid mixture (paragraph 52), but doesn’t disclose a controller programmed to, during a cleaning cycle, move the ingestible fluid to the mixing chamber and prevent dispensing of the substance out of the mixing chamber until an external input is detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753